Citation Nr: 0920929	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD) and reactive airway disease.   

2.  Entitlement to service connection for left knee 
disability.   

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1958 to May 1961.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Jurisdiction over the case is now with 
the RO in Houston, Texas.  


FINDINGS OF FACT

1.  The weight of the evidence indicates that the Veteran's 
COPD/reactive airway disease is related to service.    

2.  It is not shown that any current left knee disability is 
related to service.  

3.  It is not shown that the Veteran's current bilateral 
hearing loss is related to service. 

4.  It is not shown that the Veteran's current tinnitus is 
related to service.   


CONCLUSIONS OF LAW


1.  The criteria for entitlement to service connection for 
respiratory disability to include COPD and reactive airway 
disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
left knee disability are not met.  38 U.S.C.A. §§ 1131, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

4.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the Veteran 
to submit any evidence in his possession pertaining to his 
claim.    It does not appear that the Veteran received notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  The Veteran was not prejudiced by 
the lack of such notice, however.  The notice is not relevant 
to the service connection claims being denied.  In regard to 
the service connection claim being granted (i.e. service 
connection for respiratory disability), the RO can remedy the 
notice deficiency when it issues a rating decision confirming 
the instant grant.   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available 
medical evidence.  Additionally, the Veteran was provided 
with VA examinations.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service personnel records reveal that the Veteran's principal 
duties included serving as a Tank Crewman for eight weeks and 
serving as a Loader.  

Service treatment records reveal that on July 1958 entrance 
examination all systems were found to be normal and whispered 
voice testing was 15/15.  A December 1958 progress note shows 
that the Veteran was overcome by exhaust fumes and had 
experienced nausea and vomiting.  He was prescribed bedrest 
and told to return for check up the following day.  On 
subsequent check-up the Veteran was instructed to return to 
duty but to avoid exposure to gaseous fumes for 3 days and to 
preferably work outside.  A November 1960 progress note shows 
that the Veteran incurred a contusion of the left knee.  A 
subsequent X-ray of the left patella was negative.  On March 
1961 separation examination the Veteran's lungs and chest and 
lower extremities were both found to be normal.  Whispered 
and spoken voice testing was 15/15 and the Veteran was not 
noted to have any respiratory, knee or hearing problems.  On 
his report of Medical History at separation, the Veteran did 
report that he had had (or was having) pain or pressure in 
the chest but did not report that he had had (or was having) 
any problems with asthma, shortness of breath or chronic 
cough or trick or locked knee.  

Private medical records from 1980 to 2002 show treatment and 
evaluation for pneumonia, asthma and COPD.  A September 1980 
undated history and physical noted that the Veteran reported 
that he had been told that he had asthma in 1970.  He was 
having quite a bit of difficulty with his breathing recently.  
A September 1980 chest X-ray showed normal heart and 
pulmonary vasculature with clear lungs.  In January 1984 the 
Veteran was noted to have some problems with his asthma 
including scattered wheezing.  In April 1987 he was 
experiencing shortness of breath and wheezing.  In May 1989 
the Veteran was diagnosed as having a history of asthma.  

In February 1993 the Veteran was seen for follow up after a 
severe asthma attack.  He complained of shortness of breath, 
wheezing and headaches.  A February 1996 chest X-ray produced 
a diagnostic impression of mild pneumonitis of the left lower 
lobe.  A March 1996 X-ray produced a diagnostic impression of 
essentially normal chest.   A January 1997 record shows 
pertinent diagnostic impressions of atypical chest pain and 
chronic lung disease with asthma currently controlled.  In 
January 1997 the Veteran was diagnosed as having acute 
sinusitis and bronchitis and history of asthma, possibly 
exacerbated. 

At a June 1997 medical visit diagnoses included acute 
bronchitis and history of asthma.  The Veteran was 
experiencing progressive shortness of breath with a cough and 
fever.    In July 1997 the Veteran was hospitalized for five 
days and on discharge the diagnoses included bilateral 
pneumonia, rule out airway obstruction and COPD.  In March 
1998 the Veteran was diagnosed as having acute bronchitis and 
asthma.  He had been feeling better lately as his wife had 
stopped smoking but he was still around environmental things 
like wood and chemical spray.  On a 2000 medical history the 
Veteran noted that he had had pneumonia during the time frame 
between 1980 and 1997.  

In May 2000 the Veteran was complaining of intermittent chest 
pain and tinnitus for the past two weeks.  The pertinent 
diagnostic assessments were chest pain, atypical, and 
tinnitus.  At a June 2000 medical consultation it was found 
that the Veteran was experiencing atypical chest pain 
possibly related to chest wall syndrome or GERD.  He also was 
experiencing shortness of breath.  A March 2002 consultation 
produced diagnostic impressions of pneumonia and rule out 
airway obstruction.  It was noted that the Veteran smoked 
less than a pack a day of cigarettes from the time he was 18 
or 19 years old until he quit completely 8 years prior. 

In April 2002 the Veteran was seen for left knee pain.  
Physical examination showed point tenderness over the 
posterior pole of the patella and over the patellar junction 
medially.  After reviewing the Veteran's history, physical 
examination and radiographic studies, the examining physician 
diagnosed the Veteran as having patellar tendinitis of the 
left knee.  In July 2002 the Veteran was again seen for left 
knee pain.  There was no history of injury.  Most of his pain 
was laterally, near the joint line or lateral to the patella.  
The knee would pop, click and catch.  If the Veteran turned 
his foot a certain way the knee would bother him.  He had 
been told that he had tendonitis.  Examination showed a 
stable knee with no effusion of joint line tenderness.  There 
was, however, tenderness at the inferolateral edge of the 
patella.  An extraarticular injection was administered.   

At an August 2002 follow up visit, the Veteran reported that 
the knee was not really hurting him.  Physical examination 
showed no effusion and the knee looked quite reasonable.  An 
April 2003 audiological examination showed bilateral hearing 
loss.  At an August 2004 medical visit the Veteran reported 
left greater than right knee pain that had been getting worse 
over the last couple of months.  There was no particular 
injury and no swelling and the pain was primarily lateral.  
Physical examination showed a stable left knee with no 
effusion, heat, redness or swelling.  There was a little 
tenderness in the lateral joint line along with a little 
crepitus.   At a September 2004 visit, the treating physician 
noted that an MRI of the left knee was found to show normal 
results.  The Veteran still had a little bit of pain 
laterally but the physician could not explain it.    

On his July 2005 claim the Veteran reported that he injured 
his left knee and possibly his right knee during basic 
training and that he continued to have problems with them to 
the present day.  Cortisone shots did not help and he was 
taking Aspirin and Glucosamine daily.  He also had spent time 
in a combat engineering battalion where he had accidentally 
breathed in carbon monoxide while training with tank dozers.  
Additionally, he breathed in gunpowder while in the tanks, 
was exposed to tear gas and chlorine gas in training and even 
fired white phosphorous shells and breathed in the smoke.  He 
had had respiratory problems since early 1960, which had  
continued to the present day.  He had also breathed in 
mustard gas during service.  

In a January 2006 statement the Veteran indicated that while 
in infantry training he fell on both knees on a gravel road 
while running in formation.  His pants were torn at the 
knees.  He did not remember receiving medical attention but 
was made to continue rifle firing and other duties.  He felt 
that this could be the reason that he had current left knee 
problems.  He indicated that his left leg, from his knee to 
the foot had been bothering him for a very long time.  He 
sometimes would lose control of his left foot.  He had worn a 
knee brace for years and received cortisone shots but he 
still had problems with his left knee.  He did get some 
relief by wearing an ace bandage.  He noted that he had 
injured the left knee while on duty in Hawaii from February 
1959 to May 1961.  

Regarding his respiratory problems, the Veteran noted that he 
had been assigned to a Combat Engineering battalion.  He 
stated that, while there, he was inside an M48 tank, which 
was inside a huge building.  The motor of the tank was 
running and he and another trainee were overcome by carbon 
monoxide fumes.  This occurred in November or December 1958.  
He also reported being exposed to various chemicals, of which 
he knew very little and of being exposed to tear gas and 
chlorine gas during training.  During this training they were 
marched into metal buildings to practice putting on and 
taking off their gas masks.  He did remember seeing candles 
burning or some device on the floor of the building while 
they were exposed to the gas.  The Veteran reported that he 
had a lot of difficulty breathing for a long time after that.  

In addition the Veteran noted that his position was inside an 
M47 tank, firing a 90 millimeter cannon.  The smoke from 
firing the shells did not agree with him but he had to do his 
job.  In Hawaii they would fire all types of live ammunition; 
50 caliber machine guns, 30 caliber machine guns and the 90 
millimeter cannons.  The outfit he was in had white 
phosphorous rounds and "H.E.A.T." rounds.  He stated that 
being inside the turret of an M47 and M48 tank, inhaling all 
of the gas and smoke, really damaged his lungs.  The tank 
turret had an exhaust fan but it did not prevent the crew 
from breathing smoke and gasses from the shells.  He was not 
given ear plugs or a respirator.  The Veteran also felt that 
the noise and concussion from the 50 caliber machine gun and 
90 millimeter cannon may have resulted in his hearing loss.

Further, the Veteran noted that for years he had been under a 
doctor's care for asthma and COPD.  He did not have 
respiratory problems before 1958 and early in 1966 he was 
told by Dr. Charles D. Walther of Port Arthur, Texas, that he 
had asthma.  Dr. Walther had passed away a few years prior to 
2006.  The Veteran stated he had no proof that he had 
asbestosis but also had been treated several times since the 
1970s for pneumonia.  He did not know if he was exposed to 
asbestos in the Army.  He had been told several years ago 
that he needed hearing aids.

The Veteran had worked on his parent's farm before enlisting 
in the Army.  After service, in 1961 be did construction work 
and he was a carpenter the majority of the years between 1961 
and 1986.  Since then he had worked very little although he 
did have a tractor and mowed grass and spread dirt part time.    

In a January 2006 statement the Veteran indicated that he had 
no knowledge or proof that he was exposed to mustard gas or 
Lewisite in service.  

On March 2006 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
70
75
LEFT
25
25
50
70
75

The average puretone thresholds were 58 decibels, right ear, 
and 55 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 94 
percent in the left ear.  The diagnosis was bilateral mild to 
severe sensorineural hearing loss from 1,000 to 8,000 Hertz.  
The Veteran reported military noise exposure without the use 
of hearing protection from firearms, machine guns, firing 
range, tanks, demolitions and aircraft engines and military 
noise exposure with the use of hearing protection from the 
firing range and tanks.  He reported civilian noise exposure 
without the use of hearing protection from factory/plant 
noise, construction work and farm equipment and civilian 
noise exposure with the use of hearing protection from 
carpentry tools and a power lawn mower.  The Veteran reported 
that the onset of his tinnitus was 30 years prior.  The 
tinnitus was bilateral and intermittent, occurring about once 
a month.  It was as loud as whisper.     

The examiner commented that the Veteran had reported tinnitus 
occurring no more than once each month, lasting a few minutes 
each time.  The examiner then found that this report of 
tinnitus was not consistent with tinnitus related to 
excessive noise exposure.  Consequently, it was the 
examiner's opinion that military noise exposure was not 
responsible for the Veteran's tinnitus.  The examiner further 
noted that normal tinnitus is experienced by most people 
without hearing loss, lasting for less than five minutes less 
than once a week.  

The examiner also commented that the Veteran reported that 
the onset of hearing loss occurred about 20 years prior, 
which was over twenty years after his discharge from service.  
The Veteran had worked in construction for 20 years after his 
discharge and had noticed his hearing loss after he stopped 
working.  Based on this report of onset, the examiner found 
that military noise exposure was not responsible for the 
Veteran's hearing loss.  The examiner noted that research 
indicated that previously noise exposed ears were not more 
sensitive to future noise exposure and that hearing loss due 
to noise did not progress in excess of that expected from 
aging once the exposure to the noise was discontinued.  
Therefore, the examiner found the hearing loss experienced by 
the Veteran many years after service could not have been 
caused by the high intensity noise from the military.

On March 2006 VA respiratory examination performed by a VA 
physician's assistant, the diagnosis was asthma by history.  
The Veteran reported that he had smoked half a pack of 
cigarettes a day for ten years but quit 15 years prior and 
that he did not drink alcohol.  He also reported that in 1958 
he was overwhelmed by exhaust fumes.  90 millimeter artillery 
shells put out a lot of exhaust fumes or gas and the Veteran 
felt that this may have irritated his lungs.  Additionally, 
he stated that he was exposed to tear gas and chlorine gas 
during training in Hawaii.  After service he started having 
problems with shortness of breath and wheezing in the mid 
1960s and was diagnosed with asthma.  He presented with 
shortness of breath, wheezing and intermittent cough, which 
was worse in the cool weather.  These symptoms had gotten 
progressively worse over the years.  

The examiner noted that the medical records and claims file 
affirmatively showed that the Veteran was experiencing 
shortness of breath and wheezing as early as the 1980s.  
There was also a history of having pneumonia on at least a 
half a dozen occasions.  It had been more than five years, 
however, since his last case of pneumonia.  The Veteran 
complained of dyspnea on exertion after walking 2500 feet, 
intermittent wheezing and shortness of breath and chronic 
cough productive of clear sputum on a daily basis.  He denied 
having childhood asthma and there was no history of 
hemoptysis, night sweats or weight loss.  He stated he had 
been on prednisone in the past but was last on the medication 
10 years prior.

Physical examination showed that the lungs were clear to 
auscultation, without rales, rhonci or wheezing or rubs, and 
were resonant to percussion.  The examiner had ordered a 
pulmonary function test.  The examiner commented that the 
Veteran's asthma was diagnosed as early as 1980 according to 
the medical records and the Veteran had given a history of 
having the asthma since the 1960s.  The examiner indicated, 
however, that he could not say that the Veteran's asthma was 
due to his exposure to exhaust fumes in service without 
resort to speculation.    

In a November 2006 letter a treating physician of the Veteran 
indicated that the Veteran reported that he had had an injury 
during active duty in 1958 where he fell and cut his left 
knee on gravel.  The Veteran reported that subsequently he 
continued to have symptomatic difficulties with the left 
knee.  His left knee problems had persisted although 
radiographs and examinations had shown no significant 
osteophytes, no significant joint collapse and no soft tissue 
ossification.  The examiner believed that the Veteran had 
left knee arthralgias, which the Veteran related to an 
episode in 1958.  

In a separate November 2006 letter a consultative physician 
indicated that he had seen the Veteran for evaluation of his 
hearing loss.  The Veteran had stated that he had had 
significant noise exposure secondary to working in the 
artillery division in the Army.  Audiogram revealed bilateral 
sensorineural hearing loss, worse in the higher frequencies 
and discrimination scores were decreased.  The physician 
recommended noise protection and noted that the Veteran was a 
candidate for hearing aide evaluation.  He also noted that 
"[the Veteran understood] that a portion of his hearing loss 
can be attributable to his prior noise exposure."  

In a November 2006 letter a treating physician indicated that 
the Veteran was under his care for multiple medical problems, 
which included COPD/Reactive airway disease.  His respiratory 
ailments arose after gas and chemical exposures during his 
active military service and had been documented by his 
previous physicians to have a direct causal relationship to 
his chronic respiratory problems.  The physician concurred 
with these medical opinions and believed that his respiratory 
problems were a direct result of the above noted exposures 
and these exposures had caused disability.     

In his November 2006 Notice of Disagreement the Veteran 
indicated that his COPD, asthma and asbestosis was a result 
of exposure from the gas from artillery shells, after they 
exploded.  He also indicated that he was a gunner for an M47 
tank and this was where he lost his hearing in both ears.  He 
was right there when the 90 millimeter rounds were being 
fired and he did not have ear plugs.  He also had ringing in 
the ears as a result of this duty.  Additionally, he 
indicated that he injured his knees during infantry training 
in 1958.  He was running in formation with his backpack when 
he fell and busted up his knees and had to be treated at the 
dispensary.  From then on, he continued to have problems with 
his knees.  

In an August 2007 statement the Veteran indicated that in 
addition to exposure to the artillery smoke, he and his 
fellow servicemen had to handle large quantities of gasoline.  
They would have to wash parts in gasoline and a chemical 
called Varsol.  They also had to spray paint their own 
vehicles.  They were not given any safety goggles or air 
masks.  The Veteran felt that the chemicals damaged his lungs 
at an early age.  

On August 2007 VA examination the Veteran reported that he 
had pain in the knee and that he got a catch in it.  He was 
not having problems with instability.  He was taking 
glucosamine and chondroitin for the knee and had received 
some steroid shots.  He got no flare-ups.  He had no brace 
but he used an elastic bandage, which helped somewhat.  He 
had had no reinjury and no surgery.  He would get pain in the 
knee if he sat for any long time or if he walked for a long 
time.  Employment was affected in that he drove a tractor and 
was constantly pushing down on the clutch causing him to have 
some knee pain.  Physical examination showed an apparently 
anatomically normal left knee.  There was no tenderness or 
swelling around the patella and no tenderness or swelling 
around the medial or lateral aspect of the joint.  There was 
no Baker's cyst or tenderness in the posterior aspect of the 
joint.  Range of motion was normal and repeat flexion 
produced no indication of pain, weakness or fatigue.  Lateral 
and medial stress on the knee showed no laxity of the lateral 
medial collateral ligaments.  Anterior and posterior drawer 
testing showed intact anterior and posterior cruciate 
ligaments.  McMurray sign was negative and the Veteran walked 
without a limp.  The examiner indicated that the Veteran's 
diagnostic assessment was "Incomplete" due to the Veteran's 
failure to obtain the X-rays the examiner had ordered.  

The examiner commented that the Veteran had not complained 
about a knee problem from 1961, when he was discharged from 
service, until sometime around 2002.  This 40-year gap was 
obviously very difficult to overcome and the Veteran had not 
provided information that would relate the matter of his 
current knee problem to his military service.  It was also 
noteworthy that the Veteran's MRI showed a very pristine 
knee, which was very unusual for someone of his age.  In 
reality, the MRI results indicated that the Veteran had a 
totally normal knee without any indication of pathology.  
Accordingly, the examiner opined that the Veteran's knee 
condition was not due to anything happening to him when he 
was in military service.  

In a November 2007 statement the Veteran clarified that he 
was not claiming that he was not exposed to Mustard Gas.  He 
contended that his COPD, asthma and asbestosis came from 
exposure to gases and ammunition dust in service that he 
breathed from artillery shells that were fired right next to 
him as he was loading the following round.       

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Respiratory Disability
 
The Veteran contends that his current respiratory disability 
is related to gas and chemical exposure in service.  More 
specifically, he contends that his respiratory problems 
resulted from smoke from artillery shells, inhaling gas and 
smoke while serving in the tank, exposure to carbon monoxide, 
exposure to gasoline and Varsol and exposure to other gases 
during training exercises.  Service treatment records do not 
show any respiratory problems with the Veteran specifically 
reporting that he did not have any shortness of breath or 
asthma on his Report of Medical History at separation.  They, 
however, do show that the Veteran experienced an episode of 
significant carbon monoxide exposure.  Also, the service 
personnel records show that the Veteran did serve as a tank 
crewman and also an ammunition loader.  Given this 
documentation, and the lack of any specific evidence 
disputing his account of his chemical and gas exposure 
associated with these duties, the Board does not find a basis 
for finding this account non-credible.  

Although the evidence does not establish that the Veteran 
experienced respiratory problems in service, service 
connection may still be granted if the evidence establishes 
that his respiratory disability resulted from his exposure to 
gas and chemicals in service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994) ("Proof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
later").  There are two medical opinions of record related 
to the inherently medical question of a potential 
relationship between service and current respiratory 
disability.  The March 2006 VA examiner found that he could 
not say that the Veteran's asthma was due to his exposure to 
exhaust fumes in service without resort to speculation.  The 
Veteran's private treating physician then found in November 
2006 that that the Veteran's COPD/reactive airway disease was 
a direct result of gas and chemical exposure in service.  

Given the inherently speculative nature of the March 2006 VA 
examiner's opinion, it is not probative evidence of either 
the presence or the absence of a nexus between gas exposure 
in service and current respiratory disability.  See Bloom v. 
West, 12 Vet.App. 185, 187 (1999).  (A speculative opinion 
"lacks the degree of certainty required for medical nexus 
evidence.").  In contrast, the November 2006 private 
physician's opinion did specifically find a relationship 
between chemical and gas exposure in service and current 
respiratory disability and must be considered as affirmative 
medical nexus evidence.  Thus, given the absence of any 
negative medical nexus evidence and the presence of at least 
some positive medical nexus evidence, the preponderance of 
the evidence establishes that the Veteran's current 
respiratory disability (i.e. COPD/reactive airway disease) is 
related to service, and service connection for such 
disability is warranted.  38 C.F.R. § 3.303(d); Gilbert, 
1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran's claim for service 
connection for respiratory disability also encompassed a 
claim for asbestosis.  The record contains no evidence of 
exposure to asbestos in service, however, nor does it contain 
any evidence of a current diagnosis of asbestosis.  
Accordingly, there is no basis for awarding service 
connection for asbestosis.  38 C.F.R. § 3.303, Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Veteran also finds 
that the instant grant of service connection for reactive 
airway disease encompasses the Veteran's claim for service 
connection for asthma (which is also on appeal).      


Left knee disability

The Veteran's service medical records do show that he 
incurred a contusion to the left knee in November 1960.  
Additionally, the Veteran has reported that he injured the 
knee earlier during infantry training.  The Veteran's 
separation examination, however, did not find note any knee 
problems.  Instead the examination report shows that the 
Veteran's lower extremities were found to be normal.  
Additionally, on his Report of Medical History, the Veteran 
did not report any knee problems, specifically indicating 
that he did not have any problems with a trick or locked 
knee.  Thus, although the Veteran now contends that he 
continued to have problems with his knee after first injuring 
it in service, given the absence of a documented report by 
him of any knee difficulty after earlier injury in service, 
the Board does not find this contention credible.  
Accordingly, the Board finds that a chronic knee problem in 
service is not established by the record.

Similarly, the evidence does not establish continuity of knee 
disability after service.  Instead, after separation, the 
record does not contain any reference to left knee problems 
until 2002, some 41 years after service.  A lengthy interval 
of time between service and initial postservice manifestation 
of a "disability" for which service connection is sought 
is, of itself, a factor against a finding that the disability 
was incurred or aggravated in service.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, none of the post-service medical records contain 
any indication that the Veteran's current left knee 
disability noted so many years after his separation from 
active service, is related to such service.  To the contrary, 
after examining the Veteran and reviewing the claims file, 
the August 2007 VA examiner specifically found that the 
Veteran's knee condition was not due to anything that 
happened to him in service.  The Board also notes that the 
November 2006 letter from the Veteran's private physician 
indicated only that the Veteran related his left knee 
arthralgias to injury in military service; it did not 
indicate that the physician believed this to be the case.  
Accordingly, the letter does not constitute probative medical 
evidence of a nexus between knee injury in service and 
current knee disability.      
 
Although the Veteran contends that his current left knee 
disability is related to service, as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that a chronic knee problem was 
not shown in service; given that knee problems were not shown 
until more than 40 years after separation; and given that 
there is no competent evidence of a relationship between 
service and current knee disability, and specific evidence to 
the contrary, the Board must conclude that the weight of the 
evidence is against a finding of service connection for left 
knee disability.  The preponderance of the evidence is 
against this claim and it must be denied.

Hearing Loss and tinnitus

The Veteran's service medical records are negative for any 
clinical reference to hearing loss or tinnitus, with the 
Veteran's separation examination showing normal hearing on 
whispered and spoken voice testing.  It is reasonably 
established that the Veteran experienced acoustic trauma in 
service, however, as he served as a tank crewman and 
ammunition loader.  After service, the record then does not 
contain any reference to hearing loss or tinnitus until 2003 
and 2000 respectively.  A lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000). 

The evidence also does not establish that the current hearing 
loss and tinnitus is related to service.  Notably, the March 
2006 VA examiner specifically found, after examining the 
Veteran and reviewing the claims file, that the Veteran's 
noise exposure in service did not cause his hearing loss or 
his tinnitus.  In regard to the tinnitus the examiner noted 
that the Veteran reported that the problem occurred only once 
each month, lasting a few minutes at a time and that such a 
report was not consistent with tinnitus resulting from 
excessive noise exposure.  In regard to the hearing loss, the 
examiner noted that research indicated that hearing loss due 
to noise did not progress in excess of that expected from 
aging once the exposure to the noise was discontinued.  Thus, 
because the Veteran's hearing loss did not show up until 
many, many years after noise exposure in service, there was 
no basis for finding that the loss was related to such 
service.  

The November 2006 consultative physician indicated that 
"[the Veteran understood] that a portion of his hearing loss 
can be attributable to his prior noise exposure."  The Board 
finds that this phrase can be interpreted in a couple of 
ways.  It may simply represent an explanation by the 
physician that that the Veteran believed that a portion of 
his hearing loss resulted from noise exposure in service.  On 
the other hand it may indicate that the physician actually 
attributed a portion of the Veteran's hearing loss to noise 
exposure in service.  Even if the latter interpretation is 
accurate, the Board notes that the physician did not offer 
any explanation for this finding, nor did he indicate that he 
had reviewed the Veteran's claims file.  Thus, the Board 
attaches significantly less weight to this opinion (if it 
does indeed indicate a nexus between noise exposure in 
service and current hearing loss)  than to the opinion of the 
March 2006 VA examiner as the VA examiner did review the 
claims file and did provide a detailed rationale for her 
findings.   

Although the Veteran contends that his hearing loss and 
tinnitus is related to service, as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that there is no competent 
medical evidence of hearing loss or tinnitus until many, many 
years after service and given that the weight of the evidence 
is against a finding of a nexus between current hearing loss 
and tinnitus and service, the preponderance of the evidence 
is against this claim.  Accordingly, service connection for 
hearing loss and tinnitus is not warranted.  


ORDER

Entitlement to service connection for respiratory disability 
to include COPD and reactive airway disease is granted.

Entitlement to service connection for left knee disability is 
denied.   

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


